MESSAGE FROM JON RICH July 29, 2015 Dear Fellow Employee: I am pleased to present an updated Code of Business Ethics for Berry Plastics. This Code of Business Ethics is the cornerstone of our Ethics Program and is designed to assist you in understanding and complying with the ethical standards and business conduct the Company expects from its employees, officers, and directors. It is important that you take the time to read and fully understand the Code. Berry established the Code as part of its commitment to conducting business in accordance with the highest ethical, moral, and legal standards and as a way of ensuring that the Company provides a workplace that is respectful and free from all forms of unlawful discrimination and harassment.As such, compliance with the Code of Ethics is the responsibility of every Berry employee and is, in fact, a condition of employment. If you have any question about any topic covered by the Code, please seek the advice of your immediate supervisor, department manager, your site human resources representative, or the Company’s Compliance Coordinator. Violations of the Code can expose you and the Company to criminal prosecution. Violation of the Code may result in disciplinary action, up to and including termination.Every employee is responsible to report any actual or suspected violation of the Code. With reporting rules varying around the world, please consult your local human resources representative for applicable standards at your location and as overviewed in this policy. I know we each value Berry’s positive culture and I ask that we each continue to operate in a manner that supports this Code and helps us maintain a fair, safe, and pleasant working environment. Thank you in advance for your continued dedication. Code of Business Ethics Effective as of July 29, 2015 Contents Introduction to Our Code Role of Ethics & Compliance 1 Values & Guiding Principles 1 Policy/Purpose 1 Responsibility 3 Guidelines for decision making 4 Definitions 4 Alertline 5 Ethics and Social Responsibility Anti-Trust & Free Competition 5 Anticorruption 6 Compliance with Laws & Reporting Offenses 6 Conflicts of Interest 7 Data Privacy 8 Fair Dealing 8 Financial and Accounting Practices and Controls 8 Gifts and Entertainment 9 Inside Information & Securities Trading 9 Protection & Personal Use of Berry Resources 10 Labor and Employment Rights Disciplinary Action 10 Discrimination, Harassment, & Non-retaliation 11 Employment Terms 11 International Employee Data – EU 11 Environmental Health and Safety Environmental Compliance 13 Drug and Alcohol Free Workplace 13 Occupational Safety and Health 13 Workplace Violence and Firearms 13 Product Quality and Continuous Improvement Quality 14 Improvement 14 Business Practices Anti-Boycott 15 International Business Practices 15 Media Policy 15 Political Affairs 16 Proprietary Information & Trade Secrets 16 Recordkeeping 16 Government Contracting & Procurement 17 Procurement Responsibilities 17 Administrative Distribution & Acknowledgement of Receipt 18 Certification of Compliance 18 Amendment 18 Waivers 18 Resources 18 Related Policies and Procedures 19 Introduction to Our Code Code of Business Ethics Role of Ethics & Compliance The purpose of the Ethics & Compliance Program (“Program”) of the Company is to implement a program that trains and emphasizes the professional proficiency of our employees in order to instill a corporate culture of ethical behavior that avoids regulatory agency enforcement action, civil penalties, or criminal sanctions. The Code of Ethics is the basis of the Program. Every Berry Plastics Group, Inc. board member, executive, manager, and employee is responsible and accountable for performing his or her function in compliance with applicable laws and regulations and this Program. For more information on this Program, please refer to the program document located on oneBerry under Corporate Ethics and Compliance (http://oneberrysites/cec). Values & Guiding Principles ■
